Citation Nr: 0725920	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for heart problems, to 
include on the basis of aggravation in service of a pre-
existing disorder.

2.  Entitlement to service connection for a dental disorder 
for dental treatment purposes only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1960 to July 1962.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied the 
claims on appeal.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his hearing before Board, the veteran testified that, 
during service, he sustained a blow to the mouth around 
February 1961 which broke certain teeth, and required some 
type of dental restoration, which the veteran described as 
caps.  The veteran testified that the blow to the mouth also 
resulted in cuts to the mouth and gums requiring treatment.  
The service medical records contain a brief entry in the 
health record abstract reflecting that the veteran was 
treated at the McNair Barracks Dental Clinic, in Berlin, 
Germany, from November 1961 to July 1962.  

However, there are no entries in the dental records for the 
period between February 1961 and November 1961, the period 
during which the veteran has testified that he received the 
dental treatment which would substantiate his claim.  No 
other clinical entries regarding treatment of any injury to 
the gums, lips, or mouth in February 1961 are of record.  
Since the veteran testified that he was taken to the 
hospital, the National Personnel Records Center should be 
asked to search for separately-filed clinical or hospital 
records.

Dental x-rays, including x-rays which appear to be dated in 
1961, and additional dental x-rays for which the date is 
somewhat illegible, but possibly September 1960, are 
associated with the service medical records.  These dental x-
rays might reveal whether the veteran sustained an injury to 
his teeth or might show whether "caps" were put on certain 
teeth the veteran contends were injured.  The claim should be 
remanded for specific review of the dental x-rays, in light 
of the veteran's testimony and contentions.  

During his Travel Board hearing, the veteran testified that a 
pre-existing cardiac disorder increased in severity in 
service, requiring hospitalization, and treatment with 
medications.  The veteran testified, at a hearing before the 
RO, that nosebleeds for which he was treated in service were 
actually a symptom of his heart disorder.  The veteran did 
not testify as to whether the increased symptomatology of the 
cardiac disorder noted in service continued following his 
service, although he did testify that certain physicians had 
advised him that he had a current cardiac disorder which was 
incurred or aggravated in service.  Although the veteran 
provided additional clinical records following the February 
2007 Travel Board hearing, those records do not include a 
medical opinion as to the relationship between a current 
cardiac disorder and the veteran's service, to include 
discussion of onset, etiology, or aggravation of a cardiac 
disorder in service.  

The veteran should be notified of the criteria for 
establishing aggravation of a pre-existing disorder, and 
afforded the opportunity to provide evidence that the 
increase in symptoms of the cardiac disorder noted in service 
persisted following his service, and to provide in writing 
the favorable medical opinions he discussed during his Travel 
Board testimony.  The Board notes that the veteran provided a 
statement, following the hearing, in which he indicated that 
he was unable to obtain any records or statement which would 
document that he had a cardiac disorder prior to service.  
The Board also notes that there is a 1964 examination in the 
service medical records which appears to be related to 
reserve component service.  The veteran should be asked 
whether he had reserve component service, and, if so, to 
identify the reserve component with which he service, so that 
those records, which might relevant to the claims on appeal, 
may be obtained.  

The veteran also testified that he received education 
benefits based on his cardiac condition post-service.  The 
veteran should be afforded an opportunity to submit any 
evidence he might have related to this benefit, or to 
identify where those records might be located.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran generally of the 
criteria for establishing entitlement to 
service connection where (a) the 
presumption of soundness has attached, or, 
(b) where there is evidence that a 
disorder preexisted service.  The veteran 
should be advised of the provisions of 
38 U.S.C.A. §§ 1111 and 1153 and 38 C.F.R. 
§ 3.322.  The veteran should be advised 
that a temporary flare-up of a preexisting 
injury or disease is not sufficient to be 
considered aggravation unless the 
underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  The veteran should 
be afforded the opportunity to establish 
that a cardiac disorder, whether or not 
pre-existing service, was chronic and 
continuous or remained symptomatic 
following his service, including through 
his own statements or statements of others 
who may have observed his physical 
condition. 

2.  The veteran should be afforded the 
opportunity to provide any additional 
information about the time frame in which 
the dental injury he alleges he sustained 
might have occurred.  

He should be afforded an opportunity to 
submit or identify records of post-service 
dental treatment in 1970.  

He should be advised to submit or identify 
any records pertaining to an education 
benefit post-service based on his cardiac 
disorder.  

He should be offered the opportunity to 
identify any reserve component with which 
he served, and, if he had such service, 
those records should be requested, and the 
veteran should be notified of the outcome 
of that request.

3.  Attempt to obtain the veteran's post-
service VA clinical records from the 
Columbus clinic, and the Jackson, 
Mississippi and Tuscaloosa, Alabama, VA 
medical facilities.  Those facilities 
should be specifically requested to search 
for the earliest available records for the 
veteran.

4.  The veteran should be advised that he 
should submit in writing any medical 
opinions as to when his current cardiac 
disorders began, or opinion as to whether 
he has a current heart disorder which pre-
existed service and increased in severity 
permanently during his service.  

5.  The National Personnel Records Center 
(NPRC) should be asked to search for any 
separately-filed clinical records from the 
U.S. Army Hospital which was formerly 
located in Berlin, Germany, or any US Army 
Hospital in Germany to which service 
member might have been taken from the 
McNair Barracks.  

If no separately-filed clinical records 
are located, morning reports for the 
veteran's unit for the months of January 
and February 1961, or other relevant time 
period designed by the veteran, should be 
sought.  If the veteran's service 
personnel records are required to identify 
the unit to which the veteran was assigned 
while stationed in Germany in February 
1961, or other relevant time period, NPRC 
should obtain those records and provide 
the records to the RO when NPRC's search 
is concluded.  

6.  After the development described above 
has been conducted, a dental reviewer 
should be asked to review the veteran's 
records, including dental x-rays in the 
veteran's service medical records.  The 
dental reviewer should be asked whether 
those x-rays, or any other evidence of 
record, to include evidence obtained 
during this Remand, establishes that it is 
at least as likely as not that the veteran 
sustained dental trauma while stationed in 
Germany in 1961 or 1962.  

7.  If the evidence obtained during 
development suggests that further 
development of medical evidence as to the 
etiology, onset, or aggravation of a 
cardiac disorder is required, such 
development, to include VA examination if 
required for adjudication of the claim, 
should be conducted.

8.  After reviewing the evidence to assure 
that all development is complete and that 
the VA examination report is complete, the 
claims should be readjudicated. If any 
benefit sought remains denied, the veteran 
and her representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC. The veteran and 
her accredited representative should be 
given the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



